Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2021 has been entered.
Claims 2, 7, and 13 are cancelled.
Claims 14 and 15 are withdrawn.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8, 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations “where the anti-scaling treater is configured to simulate water quality limit same as that in field operation to condition water” (lines 11-13) and “wherein the anti-scaling treater is configured to simulate water quality same as that in field operation to condition water” (lines 18-19) render the claim indefinite.  It is unclear if the claims are reciting a simulation or a practical application in which water quality is actually being affected by an anti-scaling treater.  For examination purposes it is assumed that the claims refer to a practical application in which water quality is affected by an anti-scaling treater.
Further regarding claim 1, the period “.” located on line 17 of claim 1 renders the claim indefinite as this does not conform with claim standards.  Claims must be drafted as a single sentence beginning with a capital letter and ending with a period. See MPEP 608.01(m).
Further regarding claim 1, the recitation “an anti-scaling treater” (lines 16-17) renders the claim indefinite.  It is unclear if “an anti-scaling treater” (lines 16-17) is the same as the “anti-scaling treater” (claim 1, line 9).
Further regarding claim 1, the recitation “where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance” (lines 18-22) renders the claim indefinite.  The aforementioned limitation overlaps in scope with the recitation “wherein the anti-scaling treater is configured to simulate water quality that has the water quality limit same as that in field operation and to condition water in the heat 
Regarding claim 6, the recitations “where the anti-scaling treater is configured to simulate water quality limit same as that in field operation to condition water” (lines 29-31) and “wherein the anti-scaling treater is configured to simulate water quality same as that in field operation to condition water” (lines 36-37) render the claim indefinite.  It is unclear if the claims are reciting a simulation or a practical application in which water quality is actually being affected by an anti-scaling treater.  For examination purposes it is assumed that the claims refer to a practical application in which water quality is affected by an anti-scaling treater.
Further regarding claim 6, the recitation “an anti-scaling treater” (line 34) renders the claim indefinite.  It is unclear if “an anti-scaling treater” (line 34) is the same as the “anti-scaling treater” (claim 6, line 26).
Further regarding claim 6, the recitation “where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and 
Regarding claim 10, the recitations “an anti-scaling treater disposed on cooling pipes of the HVAC chiller to condition water in the heat exchange system and to condition bonding ways” (lines 14-16) and “the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways” (lines 19-25) render the claim indefinite.  It is unclear if the claims are reciting a simulation or a practical application in which water quality is actually being affected by an anti-scaling treater.  For examination purposes it is assumed that the claims refer to a practical application in which water quality is affected by an anti-scaling treater.
Further regarding claim 10, the recitation “the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance” (lines 19-25) renders the claim indefinite.  The aforementioned limitation overlaps in scope with the recitation “an anti-scaling treater disposed on cooling pipes of the HVAC chiller to condition water in the heat exchange system and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to achieve an anti-scaling performance” (lines 14-16) with an added stipulation “for which a 100% or a contract percentage of performance of scale inhibition, or predetermined temperatures or pressures are reached” (lines 19-25).  Therefore, it is not clear if the claims require a general “anti-scaling performance” (claim 10, lines 14-16) or a more specific “100% or a contract percentage of performance of scale inhibition, or predetermined temperatures or pressures are reached” (claim 10, lines 19-25).
Regarding claim 12, the recitations “an anti-scaling treater disposed on cooling pipes of the HVAC chiller to condition water in the heat exchange system by means of an anti-scaling treatment” (lines 7-9) and “wherein the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways” (lines 13-15) render the claim indefinite.  It is unclear if the claims are reciting a simulation or a practical application in which water quality is actually being affected by an anti-scaling treater.  For examination 
Further regarding claim 12, the recitation “wherein the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance” (lines 13-19) renders the claim indefinite.  The aforementioned limitation overlaps in scope with the recitation “an anti-scaling treater disposed on cooling pipes of the HVAC chiller to condition water in the heat exchange system by means of an anti-scaling treatment” (lines 7-9) with an added stipulation “for which a 100% or a contract percentage of performance of scale inhibition, or predetermined temperatures or pressures are reached” (lines 17-19).  Therefore, it is not clear if the claims require a general “anti-scaling performance” (claim 10, lines 14-16) or a more specific “100% or a contract percentage of performance of scale inhibition, or predetermined temperatures or pressures are reached” (claim 10, lines 19-25).
Claims 3-5, 8, and 9 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata et al. (US 2010/0155312).
Regarding claim 12, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, conditioning a scaling factor of water in a HVAC chiller unit, characterized in that:
The heat exchange system includes an anti-scaling treater (13) disposed on cooling pipes of the HVAC chiller (Figure 6) by means of an anti-scaling treatment (Figure 6, and Paragraphs 13, and 115: Water hardness is adjusted to desired levels), where the anti-scaling treater is configured to compare a running data of the conditioned water with a running data of the anti-scaling performance (Figure 9 and Paragraph 104), where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% or a contract percentage of performance of scale inhibition, or predetermined temperatures or pressures are reached (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted such that a scale deposition amount becomes less than or equal to a contract percentage -i.e. a predetermined value-).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Nyberg et al. (US 2007/0108056).
Regarding claim 1, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:
A load controller (16) (Paragraph 102: Includes a microcomputer) controlling a field operation to satisfy preset operating conditions (Paragraph 102).
While Numata et al. discloses a pressure detector (18) detecting the field operating and pressures (Figure 7 and Paragraph 121), and while Numata et al. discloses the importance of temperature in the formation of scale (Paragraph 10), Numata et al. does not explicitly teach or disclose a temperature and pressure detector.

Numata et al. further discloses an anti-scaling treater (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6), where the anti-scaling treater is configured to simulate water quality that has a water quality limit same as that in field operation to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treater (i.e. 13) (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels), 
Where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% or a contract percentage of performance of 
Regarding claim 3, Numata et al. discloses heat exchange system as discussed above, where the anti-scaling treater is located at an inlet or an outlet of the cooling pipes of the HVAC chiller unit or at a downstream or countercurrent site across the inlet and the outlet of the cooling pipes of the HVAC chiller unit (Figure 6).
Regarding claim 4, Numata et al. discloses heat exchange system as discussed above, where conditioning of water refers to conditioning flow rate and water quality by using lower temperature water with temperature lower than that of the high-temperature water in operation of the HVAC chiller unit (Paragraphs 67 and 70-71), and where a percent of the feedwater flow is taken as the treatment flow or the flow modified according to water quality (Paragraphs 112-113, see also 70-71: The valves absolutely or relatively adjust the flow rate of water through the anti-scaling treater to maintain a predetermined to water quality).
Regarding claim 5, Numata et al. discloses heat exchange system as discussed above, where the anti-scaling treater further includes only one a sterilizer and an impurity separator (Paragraph 48), the impurity separator is connected with the cooling pipes, capable of separating solid suspending impurities from cooling water in the cooling pipes (Paragraph 48).
Regarding claim 10, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:
A load controller (16) (Paragraph 102: Includes a microcomputer) controlling a field operation of the condenser to satisfy preset operating conditions including chilled water and brine water output temperature, air pressure, temperature and pressure at the heat source side, cooling water temperature, or steam pressure or hot water temperature of the boiler (Paragraph 102).
While Numata et al. discloses a pressure detector (18) detecting the pressures of the condenser in field operation (Figure 7 and Paragraph 121), and while Numata et al. discloses the importance of temperature in the formation of scale (Paragraph 10), Numata et al. does not explicitly teach or disclose a temperature and pressure detector.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: A load controller (170) controlling a field operation to satisfy preset operating conditions (Paragraphs 9, 242, and 244), and a temperature and pressure detector (160) detecting the field operating temperatures and pressures (Paragraph 73: Element 160 comprises one or more temperature or pressure sensors).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a temperature and pressure detector as taught by Nyberg et al. to improve heat exchange system operating performance by providing a load controller with additional information by which to effect control over the heat exchange system.

Where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% or a contract percentage of performance of scale inhibition, or predetermined temperatures or pressures are reached (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted such that a scale deposition amount becomes less than or equal to a contract percentage -i.e. a predetermined value-).

Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Nyberg et al. (US 2007/0108056) and Vesel (US 2006/0020420).
Regarding claim 6, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:

While Numata et al. discloses a pressure detector (18) detecting the field operating and pressures (Figure 7 and Paragraph 121), and while Numata et al. discloses the importance of temperature in the formation of scale (Paragraph 10), Numata et al. does not explicitly teach or disclose a temperature and pressure detector.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: A load controller (170) controlling a field operation to satisfy preset operating conditions (Paragraphs 9, 242, and 244), and a temperature and pressure detector (160) detecting the field operating temperatures and pressures (Paragraph 73: Element 160 comprises one or more temperature or pressure sensors).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a temperature and pressure detector as taught by Nyberg et al. to improve heat exchange system operating performance by providing a load controller with additional information by which to effect control over the heat exchange system.
Numata et al. further discloses a data processor (i.e. the microcomputer) (Paragraph 102).  While Numata et al. discloses the data processor effecting control based on data consisting of field operating factors and simulated factor, where the field operating factors include, hot water temperatures (Paragraph 10), load conditions (Paragraph 14), cooling water quality (Paragraph 13), makeup water rate and bleed-off water rate (Paragraph 68), and where the simulated factors include simulated water quantity and water quality that has a water quality limit which is the same as that in field 
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: a load controller (170), a temperature and pressure detector (160), and a data processor (element 140 of 170), where the data processor includes a memory (Paragraph 60: Random access and stored memory), a microprocessor (Paragraph 60: CPU), and an editing interface (Paragraph 60: Keyboards, displays, text editor), where the memory stores data processed by the load controller and the temperature and pressure detector (Paragraphs 60, 73, and 242), where the data consists of field operating factors and simulated factors (Paragraphs 60, 73, and 242: The data includes field operating factors -e.g. collected data- and simulated factors -e.g. stored data-), and where the microprocessor comparing the field operating factors processed by the load controller and the temperature and pressure detector and the simulated factors prestored in the memory (Paragraph 60), and showing comparison results on terminal screens (Paragraph 60), the editing interface being compatible with an external operation panel and providing output and input of the data (Paragraph 60).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a data processor as taught by Nyberg et al. to improve operating performance of a heat exchange system by incorporating a data processor that is configured to effect control based on collected data and historical data.
Further, while the combination of Numata et al. and Nyberg et al. teaches a heat exchange system including a data processor as discussed above, Numata et al. does 
Vesel teaches a heat exchange system, comprising: a data processor (58), where Vesel teaches and acknowledges that conventional heat exchange systems take into account EER (e.g. Energy Efficiency Ratio) and energy consumption over predetermined periods of time (Paragraphs 3, 4, and 52).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. to account for EER and energy consumption as taught by Nyberg et al. to improve operating performance of a heat exchange system by tracking system efficiency over time thereby enabling adjustments to heat exchange system operation.
Numata et al. further discloses an anti-scaling treater (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6), where the anti-scaling treater is configured to simulate water quality that has a water quality limit same as that in field operation to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treater (i.e. 13) (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels), 
Where the anti-scaling treater is configured to simulate water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the 
Regarding claim 8, Numata et al. discloses heat exchange system as discussed above, where conditioning of water refers to conditioning flow rate and water quality by using lower temperature water with temperature lower than that of the high-temperature water in operation of the HVAC chiller unit (Paragraphs 67 and 70-71), and where a percent of the feedwater flow is taken as the treatment flow or the flow modified according to water quality (Paragraphs 112-113, see also 70-71: The valves absolutely or relatively adjust the flow rate of water through the anti-scaling treatment unit to maintain a predetermined to water quality).
Regarding claim 9, Numata et al. discloses heat exchange system as discussed above, where the anti-scaling treater is located at an inlet or an outlet of the cooling pipes of the HVAC chiller unit or at a downstream or countercurrent site across the inlet and the outlet of the cooling pipes of the HVAC chiller unit (Figure 6).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Charlesworth et al. (US 2016/0221849).
Regarding claim 11, Numata et al. (Figure 6) discloses a heat exchange system having an anti-scaling performance, conditioning a scaling factor of water in a HVAC chiller unit, characterized in that:

Charlesworth et al. teaches a system having an anti-scaling performance (Paragraphs 5 and 37: Anti-scaling performance concerning to calcium scale), comprising: conditioning bonding ways between calcium ions and carbonate ions of calcium carbonates in order to achieve a 100% anti-scaling performance (Paragraphs 8 and 41: The system is configured to prevent at least 99% scale formation).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. to achieve a 100% anti-scaling performance as taught by Charlesworth et al. to improve heat exchange system operating performance and extending operational lifetime by eliminating the formation of scale deposits on heat exchanging surfaces.











Response to Arguments
Regarding the statements on page 11, line 3 to page 12, line 4:
Applicant’s claim amendment is noted.
Regarding the arguments on page 12, lines 5-23:
The election/restriction requirement was made final in the Office Action dated 11/27/2020.
Regarding the arguments on page 13, lines 1-15:
The objection to the specification is withdrawn in view of applicant’s remarks.
Regarding the arguments on page 14, lines 1-10:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 14, line 20 to page 15, line 4:
Applicant alleges that Numata et al. does not anticipate claims 1-5, 10, and 13.  Applicant's arguments have been fully considered but they are not found to be persuasive.  Applicant’s argument is unclear as only claims 11 and 12 are subject to anticipatory rejections under 35 USC 102, whereas claims 1, 3-6, and 8-10 are subject to obviousness rejections under 35 USC 103.

Regarding the arguments on page 15, lines 5-30:
Applicant alleges that (i) the present invention relates to heat exchange systems and anti-scaling effect technology and that (ii) Numata et al., Nyberg et al., and Vesel do not belong to the same or related fields.  Applicant's arguments have been fully considered but they are not found to be persuasive.
In response to applicant's argument that Numata et al., Nyberg et al., and Vesel are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In the instant case, each of the Numata et al., Nyberg et al., and Vesel references are reasonably pertinent to the particular problem with which the applicant was concerned (i.e. heat exchange systems and anti-scaling effect technology).
Namely, Numata et al. is reasonably pertinent to the particular problem with which the applicant was concerned in that Numata et al. explicitly discloses a heat exchange system (Figure 6: See Hot water device including heat pump “A” and hot water supply “B”) that includes anti-scaling effect technology (Paragraphs 13 and 115: See anti-scaling treater 13).

Further, Vesel is also reasonably pertinent to the particular problem with which the applicant was concerned in that Vesel explicitly discloses a heat exchange system (Paragraphs 3, 4, and 52).  Moreover, and as noted in the 35 USC 103 rejections above, Numata et al. discloses each and every feature of the claimed invention including a data processor (18), except for a data processor that runs EER for different temperatures and energy consumption.  Vesel remedies Numata et al. in that Vesel teaches a heat exchange system that takes into account EER (e.g. Energy Efficiency Ratio) and energy consumption over predetermined periods of time (Paragraphs 3, 4, and 52 of Vesel).  Merely configuring a dataprocessor as disclosed by Numata et al. to account for EER as taught by Vesel is therefore obvious based upon the current record.
Applicant also alleges that Numata et al. and Nyberg et al. do not teach or disclose the technical features of a load controller, a temperature and pressure detector, 
Regarding the arguments on page 16, line 1 to page 18, line 2:
Applicant alleges that the cited art does not teach or disclose claim 11 as amended.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Applicant also alleges (page 17, lines 9-19) that there is a huge gap between 100% anti-scaling as recited in claim 11 and somehow providing slight anti-scaling as disclosed by Numara et al.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.  Further, applicant’s argument that Numara et al. somehow provides slight anti-scaling is unsupported.  While Numara et al. is silent with respect to the degree of anti-scaling, Numara et al. clearly discloses how the anti-scaling treater is configured to condition water (Paragraphs 13 and 115 of Numara et al.).
Applicant also alleges (page 17, lines 9-24) that the reason why no other manufacturer claims "the 100% anti-scaling" is that this assertion can be immediately overthrown once the apparatus is examined or tested.  Applicant's arguments have been fully considered but they are not found to be persuasive.

Regarding the arguments on page 18, lines 3-14:
Applicant alleges that independent claims 1, 6, 10, 12, and 14 and dependent claims 3-5, 8, 9, and 15 are allowable for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763                    
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763